Citation Nr: 0033576	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which held that new and material evidence 
had not been submitted to reopen a claim seeking entitlement 
to service connection for PTSD.


REMAND

After review of the record, the Board finds that this case is 
not ready for appellate review.

This case was before the Board in May 2000, at which time it 
held that new and material evidence had been submitted to 
reopen the claim for service connection for PTSD and that 
that claim was well-grounded.  The Board then remanded the 
claim back to the RO for additional development and 
adjudication on the merits.  On current review, the Board 
finds that none of its requested development was completed by 
the RO.  As such, another remand is necessary.  The United 
States Court of Appeals for Veterans Claims has held that a 
remand is necessary when the directives of a prior remand are 
not followed.  Stegall v. West, 11 Vet. App. 268, 270  
(1998).

To repeat the findings its May 2000 remand, the Board finds 
that the record contains no express determination by the RO 
as to whether or not the veteran engaged in combat with the 
enemy during service, a determination necessary in order to 
ascertain whether the veteran's claimed inservice combat 
stressors need independent verification.  38 C.F.R. § 
3.304(f) (2000); see Gaines v. West, 11 Vet. App. 353, 359  
(1998).  [If verification of alleged stressors is needed, 
VA's duty to assist includes submitting a request to the U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly U. S. Army & Joint Services 
Environmental Support Group (ESG)), which has not yet been 
accomplished.]

The Board also finds several sources of additional medical 
records are noted in the claims file.  VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  VA's 
duty to assist was recently amended, and expanded, by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Here, the 
claims file contains several Authorizations for Release of 
Information, VA Form 21-4142, submitted by the veteran in 
October 1985.  They indicate treatment by North Central 
Mental Health Services, Dr. Dominic Zacchea, Dr. Eric Young, 
Dr. Edward Baltes, and Dr. Daniel Martin, all from 1980 to 
1983.  Yet, there is no indication that any of these treating 
physicians were contacted by the RO and requested to provide 
any and all psychiatric medical records.

In addition, the Board finds that the medical evidence is not 
clear as to the current nature of the veteran's psychiatric 
condition.  As stated above, there is some evidence of 
clinical diagnoses of PTSD.  However, the claims file also 
contains numerous other psychiatric (Axis I) and personality 
(Axis II) diagnoses, such as intermittent explosive disorder, 
depression, anti-social personality disorder, and borderline 
personality disorder.  The United States Court of Appeals for 
Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000).  Therefore, another VA examination is 
necessary.

Finally, the Board notes that 38 C.F.R. § 3.304(f), was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997, see 64 
Fed. Reg. 32807 (June 18, 1999), and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied).

Accordingly, this case is again REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
have him sign updated release forms 
pertaining to psychiatric treatment from 
North Central Mental Health Services, Dr. 
Dominic Zacchea, Dr. Eric Young, Dr. 
Edward Baltes, and Dr. Daniel Martin, all 
from 1980 to 1983.  The veteran may 
instead obtain and submit these records 
himself.  At this time, he may also 
provide the names, complete addresses, 
and dates of treatment of any additional 
psychiatric treatment (not already of 
record), with signed authorizations for 
release of information, in order for the 
RO to attempt to obtain any and all other 
available records.  Copies of all 
correspondences made and information 
obtained should be added to the claims 
folder.

2.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 
38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(f), and the relevant case law.  
The version of 38 C.F.R. § 3.304(f), most 
favorable to the veteran should be 
employed.  Karnas, supra.

3.  If the RO determines that the veteran 
did not engage in combat with the enemy 
during service, it should attempt to 
verify the veteran's alleged stressors, 
reported to have been incurred in Vietnam 
during April 1967 to April 1968, while as 
member of "1st FSR/FLC" (1st Force 
Service Regiment).  These include:  (1) 
coming under rocket and ground attack at 
Camp Books, Red Beach, Danang, on 
September 2, 1967, and during the 1968 
Tet offensive; (2) hand combat, ground 
fire, and mortar fire with "1st FSR, FMF, 
1st Air Calv;" (3) rocket attack at 
Danang Air Base while visiting a Lt. Bob 
Foster; (4) attack of Air Force personnel 
barracks and explosion of a Napalm dump 
at Danang; (5) mortar and sniper fire in 
Elephant Valley, with Cl. Upton, Sgt. 
Firewell, Sgt. Fitzgerald, Gunnery Sgt. 
McGlachin, L. Cpl. White, L. Cpl. Scott, 
and Pfc. Lincoln; (6) working at a 
warehouse when a Cpl. Homestead murdered 
a Pvt. Moore with an M-14; (7) sniper 
fire on Thanksgiving Day in 1967, while 
on convoy; (8) working in a salvage yard, 
where he boxed-up flack jackets that had 
blood and body parts on them; (9) combat 
in Elephant Valley pass on an election 
night; (10) mortar attack on November 11, 
1967, at Red Beach, Danang.  It should do 
so by contacting the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of 
a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In reaching 
this determination, the RO should 
address any credibility questions raised 
by the record.  

6.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiners should 
specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as 
the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiners prior to the 
examination.  

7.  Upon completion of the above, the RO 
should review the claim of entitlement to 
service connection for PTSD on its 
merits.

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the opportunity to respond 
thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified, but is placed on notice 
that, pursuant to 38 C.F.R. § 3.655  (2000), failure to 
attend a scheduled VA examination may result in an adverse 
determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



